08/02/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 23, 2017 Session

               ZYNIA PUA-VINES v. MICHAEL BLANE VINES

                 Appeal from the Circuit Court for Hamilton County
                       No. 13D726 L. Marie Williams, Judge
                     ___________________________________

                           No. E2016-02472-COA-R3-CV
                       ___________________________________


This case involves a post-divorce modification of a parenting plan. Appellee/Mother
filed a petition to modify the parties’ parenting plan, alleging that: (1) Father had moved,
requiring a modification in the transportation arrangements; (2) Father had preemptively
refused to pay the oldest child’s private school tuition at Girl’s Preparatory School
(“GPS”); and (3) Father should be found in contempt for failing to pay the children’s
extracurricular expenses, in violation of a prior court order. Father counter-claimed for
contempt, stating that, without his consent, Mother had enrolled the older child in a
private school. The trial court found Father in civil contempt, entered two monetary
judgments against Father, and modified Father’s child support and the parties’
transportation schedule. Determining that the parties agreed to Catholic education for the
children, and Father is not liable for private school tuition costs when the parties did not
agree on the private school, we reverse the ruling regarding Father’s share of the tuition
for the older child. We also reverse the trial court’s judgments against Father for
$6,209.40 in extracurricular expenses, $787.59 for out-of-network dental expenses, and
its finding of contempt, and its assessment of $150.00 per month prospective piano and
dance lesson fees against Father. Finally, we affirm the trial court’s entry of Mother’s
child support worksheet and modification of the parties’ transportation arrangements.
Affirmed in part, reversed in part, and remanded.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                 Affirmed in Part, Reversed in Part, and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J, and JOHN W. MCCLARTY, J., joined.

Jillyn Marie O’Shaughnessy and John P. Konvalinka, Chattanooga, Tennessee, for the
appellant, Michael Blane Vines.
Jennifer Hooks Lawrence and David Houston Lawrence, Chattanooga, Tennessee, for the
appellee, Zynia Pua-Vines.


                                              OPINION

                                           I. Background

       Appellant Michael Vines (“Father”) and Appellee Zynia Pua-Vines (“Mother”) are
the parents of two daughters, who were born on July 28, 2002 and August 31, 2006. At
the time of trial, for the 2016-2017 school year, the older child was entering ninth grade,
and the younger child was entering fifth grade. The parties were divorced by order of the
Circuit Court for Tuscaloosa County, Alabama, on February 13, 2007. In conjunction
with the divorce, the parties entered an Agreement in Contemplation of Divorce (the
“February 13, 2007 Agreement”), which was incorporated into the final decree of
divorce. Under the February 13, 2007 Agreement, the parties shared joint custody of the
children, and Mother was designated as the primary residential parent. The February 13,
2007 Agreement also provided that: (1) Father would pay child support in the amount of
$1,200.00 per month; (2) Father would provide medical and dental insurance for the
children; and (3) the parties would each pay one-half of any uncovered medical or dental
expenses.

        In October of 2012, Mother and the children moved to Chattanooga, Tennessee.
Father remained in Alabama. On April 1, 2013, Mother filed a petition to enroll the
Alabama divorce decree in the Circuit Court of Hamilton County (“trial court”), pursuant
to Tennessee Uniform Enforcement of Foreign Judgements Act, Tennessee Code
Annotated Sections 36-6-101, et seq. The divorce decree was enrolled by consent in the
trial court on July 16, 2013.1

       On May 19, 2014, Mother filed a petition to modify the February 13, 2007
Agreement, and the trial court heard Mother’s petition on May 15, 2015. On August 25,
2015, the trial court entered an order and a Permanent Parenting Plan (the “August 25,
2015 Parenting Plan”). In relevant part, the trial court’s memorandum opinion, as
incorporated in its August 25, 2015 order states:

        Since the final decree of divorce was entered February 13, 2007, there have
        been several changes of circumstances which the Court finds material. This

        1
           The consent order enrolling the foreign divorce degree erroneously states that “the Final Decree
of Divorce of the Circuit Court of Sarasota County, Florida is registered as a judgment of this Court,” but
it is undisputed that the parties’ final decree of divorce was entered in the Circuit Court for Tuscaloosa
County, Alabama.
                                                   -2-
       determination is controlled by T.C.A. 36-6-101(a)(2)(C). First, the Mother
       has relocated from Alabama to Tennessee and has moved a significantly
       greater distance from the Father’s residence than initially contemplated by
       the parties. Next, the communication between the parties has become very
       acrimonious and the cooperation that existed at the time of the divorce no
       longer exists or is minimal at best. Further, the Father has changed from a
       Monday to Friday job to a position in which his work responsibility rotates
       on a four-day basis and he sometimes works the night shift and sometimes
       works the day shift…. The tension resulting from these changes results in
       the current parenting plan not being in the best interest of the two
       children….

                                           ***

              A dispute has arisen about the payment of tuition. The Alabama
       final decree and the permanent parenting plan proposed by each party
       provided that each party shall pay one-half of all private school related
       expenses. [Father] rejected a modification of this plan in trial, which
       proposed modification would require the private school tuition to be paid
       pro rata to the income of each party…. Further, both of the parties’
       proposed permanent parenting plans are in accord on this issue.

              There remains the issue of expenses which may or may not have
       been paid by Mr. Vines. There is no contempt petition pending and the
       Court simply ORDERS the Father to pay his share of any outstanding bills
       for extracurricular activities or school-related activities which have not
       been paid within the next 30 days.

The August 25, 2015 Parenting Plan provided that the parties would share joint decision-
making regarding the children’s: “(1) educational decisions; (2) extracurricular activities;
(3) religious upbringing; and (4) non-emergency health care.” The plan also set a
residential schedule, under which Mother would have the children for 265 days each
year, and Father would have the children for 100 days each year. Additionally, the
August 25, 2015 Parenting Plan incorporated a paragraph from the February 13, 2007
Agreement concerning the children’s educational expenses:

       The parties shall each pay one-half (50%) of all private school tuition,
       school supplies, fees, extra-curricular expenses, school trips, sport
       activities, graduation expenses, and any and all other school or
       extracurricular expenses incurred on behalf of the minor children of the
       parties, which expenses have been mutually agreed upon in advance of
       incurring the same.

                                           -3-
       On February 1, 2016, Mother filed a petition for modification and contempt,
alleging that material circumstances had substantially changed, thus requiring
modification of the August 25, 2015 Parenting Plan.2 Specifically, Mother alleged that:
(1) Father had relocated to McCalla, Alabama, and this move required a modification in
the transportation arrangements; (2) Father had failed to pay outstanding bills for
extracurricular activities, in violation of the prior court order; and (3) Father had
expressed that he did not plan to pay his share of private school tuition for the older child.
Mother requested that the trial court designate her as the sole decision-maker for the
children and that it amend the children’s visitation schedule. Mother also asked the trial
court to find Father in contempt of the trial court’s previous order.

       On May 23, 2016, Father filed a response to Mother’s petition and a counter-
petition for modification and contempt. In his counter-petition, Father averred that
Mother, “in willful contempt of [the trial] [c]ourt’s [o]rders,” had enrolled the older child
at Girls Preparatory School (“GPS”) for the 2016-2017 school year without obtaining
Father’s agreement. Father also requested child support modification due to a significant
decrease in his income. Father further requested that the trial court dismiss Mother’s
petition for modification and contempt and find her in contempt of the trial court’s
previous order.

       On June 7, 2016, Mother filed an answer to Father’s counter-petition. Mother
admitted that she had enrolled the older child in GPS but stated that Father “unreasonably
withheld approval of the enrollment, and Mother took action because time is of the
essence, and that it is in the minor child’s best interest to attend GPS.” Mother denied all
other material allegations contained in Father’s counter-petition.

       The trial court heard the parties’ petitions on August 11, 2016. Mother, Father,
and Laura Goodhard, director of admissions for Notre Dame High School,3 testified at
the hearing. By order of November 15, 2016, the trial court found, in relevant part, as
follows:

        1. [Father] is held in contempt on the child support issues brought before
        the Court in this matter.

        2. As there is no exception for expenses that are incurred from a medical or

        2
           Although Mother titled this filing “petition to modify,” we note that Mother sought, in part, to
enforce the August 25, 2015 Parenting Plan, in that she requested the trial court to order Father to pay
fifty percent of private school tuition. It is well-settled that “a trial court is not bound by the title of the
pleading, but has the discretion to treat the pleading according to the relief sought.” Norton v. Everhart,
895 S.W.2d 317, 319 (Tenn. 1995). Accordingly, we will give effect to the substance of Mother’s
petition for enforcement and modification, rather than to its terminology or form.
         3
           Notre Dame High School is a private, Catholic high school in Chattanooga, and it is Father’s
high school of preference for the older daughter.
                                                     -4-
      dental provider which is “out-of-network,” and each party is required to pay
      fifty percent (50%) of any uncovered medical expense, the Court enters
      judgment in the amount of… $771.06 against [Father]….

      3. For extracurricular expenses, unpaid and owed by the Father, the Court
      enters judgment in the amount of… $6,209.40 against [Father]….

      4. The Court leaves the parenting schedule as it was modified in the August
      25, 2015 Order, however, on each and every Friday and Sunday when the
      Father has residential time with the minor children and he is not working,
      the Father shall provide the transportation to and/or from Chattanooga. In
      the event the Father is required to work on any day that transportation is
      required, the Mother shall provide the transportation to and/or from
      Chattanooga. The Father shall continue to provide the Mother with his
      schedule of work days.

      5. The parties’ oldest minor child… shall attend the Girls Preparatory
      School (“GPS”)…. The Father shall pay each year that portion of the
      current GPS tuition which is equal to the current Notre Dame [High
      School] tuition for a Roman Catholic child and the Mother shall pay the
      balance….

      6. The parties’ youngest minor child… may attend St. Jude Catholic School
      through the completion of the eighth grade as Mother shall decide. Mother
      and Father shall each pay one-half of the tuition for St. Jude Catholic
      School. Mother may choose to enroll [the youngest child] at GPS instead of
      St. Jude Catholic School. If Mother decides to enroll [the youngest child] at
      GPS before the beginning of ninth grade, Mother shall pay the full GPS
      tuition until [the youngest child] begins ninth grade.

                                           ***

      8. Father shall pay one-half (1/2) of the expense for the piano lessons for
      the minor children which average… $200.00 per month, and dance lessons
      which average… $100.00 per month, for a total of one-half (1/2) of…
      $300.00 each month….

Father appeals.

                                        II. Issues

      Father raises the following issues for review, as set out in his brief:

                                            -5-
      1. Whether the trial court’s order that Appellant pay one-hundred percent of
      Notre Dame High School’s tuition as his share of the parties’ oldest child’s
      tuition at Girls Preparatory School was contrary to the intent and plain
      language of the operative permanent parenting plan, based on a clearly
      erroneous assessment of the evidence, and employed reasoning that caused
      an injustice to Appellant.

      2. Whether the trial court’s order that Appellant pay a judgment to the
      Appellee for one-half of the piano and dance lessons for the parties’ two
      minor children was contrary to the intent and plain language of the
      operative permanent parenting plan, based on a clearly erroneous
      assessment of the evidence and employed reasoning that caused an injustice
      to Appellant.

      3. Whether the trial court’s order that Appellant pay an additional $150 per
      month in child support towards the parties’ children’s piano and dance
      lessons was based on a clearly erroneous assessment of the evidence and
      employed reasoning that caused an injustice to the Appellant.

      4. Whether the trial court erred in finding Appellant in contempt of the trial
      court’s May 15, 2015 order.

      5. Whether the trial court’s order that Appellant pay the same dental
      expense twice was illogical and based on a clearly erroneous assessment of
      the evidence.

      6. Whether the trial court erred by recalculating child support without
      including Appellant[’]s monthly expense related to the children’s health
      and dental insurance premiums.

      7. Whether the trial court’s modification of the transportation arrangement
      between the parties was based on a clearly erroneous assessment of the
      evidence and employed reasoning that caused an injustice to the Appellant.

                               III. Standard of Review

       In this non-jury case, our review of the trial court’s factual findings is de novo
upon the record, accompanied by a presumption of the correctness of the findings, unless
the preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d);
Langschmidt v. Langschmidt, 81 S.W.3d 741, 744 (Tenn. 2002). To preponderate
against the trial court’s findings of fact, the evidence “must support another finding of
fact with greater convincing effect.” 4215 Harding Road Homeowners Ass’n v. Harris,
354 S.W.3d 296, 305 (Tenn. Ct. App. 2011). We review the trial court’s resolution of
                                             -6-
questions of law de novo, with no presumption of correctness. Id. “Because the trial
judge is in a better position to weigh and evaluate the credibility of the witnesses who
testify orally, we give great weight to the trial judge’s findings on issues involving
credibility of witnesses.” Randolph v. Randolph, 937 S.W.2d 815, 819 (Tenn. 1996).

                                      IV. Analysis

                               A. Private School Tuition

       Father contends that the trial court erred in ordering him to pay the private school
tuition in an amount equal to the full Notre Dame High School tuition. The Tennessee
Child Support Guidelines provide that a trial court may add “extraordinary educational
expenses” to the base child support amount to pay for private school tuition when the trial
court finds such a deviation to be in the best interests of the children. Tenn. Comp. R. &
Regs. 1240-02-04-.03(6)(b)(5), 1240-02-04-.07(1)(b), (2)(d). In particular, Tennessee
Rules and Regulations 1240-02-04.07(2)(d) provides, in pertinent part:

      1. Extraordinary Educational Expenses.

             (i) Extraordinary educational expenses may be added to the
             presumptive child support as a deviation. Extraordinary educational
             expenses include, but are not limited to, tuition, room and board, lab
             fees, books, fees, and other reasonable and necessary expenses
             associated with special needs education or private elementary
             and/or secondary schooling that are appropriate to the parents’
             financial abilities and to the lifestyle of the child if the parents and
             child were living together.

             (ii) In determining the amount of deviation for extraordinary
             educational expenses, scholarships, grants, stipends, and other cost-
             reducing programs received by or on behalf of the child shall be
             considered.

(Emphasis added.); see also Kaplan v. Bugalla, 188 S.W.3d 632, 636 (Tenn. 2006)
(finding that a trial court “can order the obligor to pay less than the full amount of a
child’s (or children’s) extraordinary educational expenses, depending upon the proof in a
particular case.”); In re Andrea A.R., No. M2011-00574-COA-R3-JV, 2012 WL 397475
at *7 (Tenn. Ct. App. Feb. 7, 2012) (citing Tenn. Comp. R. & Regs. 1240-02-04-
.07(2)(d)) (“If the court finds private schooling is appropriate, then the trial court is
required to calculate the extraordinary education expenses separately and add them to the
base child support award.”). The Child Support Guidelines also provide that these
expenses should be considered on a case-by-case basis and that the courts should also
consider whether the private elementary or secondary schooling is “appropriate to the
                                           -7-
parents’ financial abilities and to the lifestyle of the child if the parents and the child were
living together.” Tenn. Comp. R. & Regs. 1240-2-4-.07(2)(d)(1)(ii).

       In its November 15, 2016 order, the trial court found, in relevant part:

              The Court finds a modification of the Child Support Worksheet
       needs to be addressed as the Court is including private school tuition on the
       worksheet. As stated previously, the Alabama decree evidences the parties’
       intent for these children to attend private school. The Court further finds
       the agreement evidences an intent for that tuition to be divided equally.
       The private school tuition shall be included as a deviation on the Child
       Support Worksheet.

               The Court finds [the oldest child] shall be permitted to attend Girls
       Preparatory School. The evidence before the Court establishes her
       attending GPS is in her best-interest. The Mother’s testimony established
       the suitability of that school for the child. The Father’s objections to the
       school are based on the tuition expense and religious grounds. The Court
       finds nowhere in the Alabama decree a requirement that the children attend
       Catholic school. The Court finds it in the best interest of [the oldest child]
       for her to attend GPS and the GPS tuition in the amount of $23,450.00 is to
       be divided between the parties. It is ironic that Mr. Vines found it fair and
       equitable to divide the tuition and the expenses equally between the parties
       when he was making more than twice as much as Mrs. Vines. However,
       now that he is earning about half as much as Mrs. Vines, he objects to the
       arrangement he found equitable previously. The reality of the situation is
       that Mr. Vines has failed to manage his money well and has managed to
       find himself significantly in debt. However, that debt should be
       extinguished in large part by 2017. He also has not included on his income
       and expense statement any contributions made by his wife to the household.
       The Court finds Mr. Vines should pay each year that portion of the GPS
       tuition which is equal to the Notre Dame tuition for a Roman Catholic child
       and Mrs. Vines shall pay the balance.

As noted by the trial court, the provision, from the February 13, 2007 Agreement,
regarding the children’s education was included in the August 25, 2015 Parenting Plan.
This provision dictates

       [t]he parties shall each pay one-half (50%) of all private school tuition,
       school supplies, fees, extra-curricular expenses, school trips, sport
       activities, graduation expenses, and any and all other school or
       extracurricular expenses incurred on behalf of the minor children of the
       parties, which expenses have been mutually agreed upon in advance of
                                          -8-
       incurring the same.

The August 25, 2015 Parenting Plan also contains a clause requiring joint decision-
making related to the children’s education, to wit: “major decisions regarding the
children shall be made as follows: educational decisions made jointly.” Father argues
that he was excluded from the decision-making process, when Mother unilaterally
enrolled the older child at GPS. From our review of the record, the evidence
preponderates in favor of Father’s contention. Father testified that Mother informed him
that she planned to enroll the older child at GPS. Father voiced his disagreement;
nonetheless, Mother enrolled the child over Father’s protest. Mother’s testimony
corroborates Father’s testimony. Specifically, Mother testified that she and “Mr. Vines
did communicate prior to divorce that [they] wanted [the children] to attend Catholic
school.” Despite their agreement, Mother unilaterally enrolled the older child in a non-
Catholic, private high school, GPS, thus precluding Father from the joint decision-
making process. Because Father was foreclosed from participating in the decision to
enroll the older child at GPS, we conclude that he should not be made to pay tuition
above what was contemplated in the August 25, 2015 Parenting Plan. As set out in
context above, the August 25, 2015 Parenting Plan provides that Father will pay one-half
of the private school tuition. Here, the trial court ordered Father to pay the entire tuition
amount for Notre Dame High School, as his share of the tuition for GPS. From the
record, for the 2016-2017 school year, the trial court’s order would require Father to pay
$11,427.00 in private school tuition, i.e., the entire tuition for Notre Dame High School.
The annual GPS tuition is $23,450.00. Ostensibly, the trial court’s order results in Father
paying forty-nine percent of the GPS tuition. Again, Mother acted unilaterally in
enrolling the older child at GPS; this was a clear violation of the parties’ agreement.
Therefore, we conclude that Father should be ordered to pay one-half of the Notre Dame
High School tuition, i.e. $5,713.50 for the 2016-2017 school year, and then one-half of
the annual Notre Dame High School tuition going forward unless and until Mother and
Father jointly agree to enroll the child in another school. Accordingly, we reverse the
trial court’s order concerning the amount of tuition that Father will pay for the older
child. We remand for entry of an amended order comporting with this Court’s holding.

       Concerning the younger child, the trial court found:

              The Court also finds it appropriate for the younger child[] to attend
       St. Jude[] Catholic School through the completion of eighth grade. She
       then will attend Girls Preparatory School as Mrs. Vines has again
       articulated appropriate reasons why that school is preferable for her
       education than is Notre Dame. If Mrs. Vines wants her to attend GPS
       before ninth grade, she shall pay the full GPS tuition until ninth grade.
       Each party shall pay one-half of the St. Jude[] tuition.

It is undisputed that the parties agree that the younger child should attend St. Jude
                                          -9-
Catholic School through the eighth grade. We affirm the trial court’s holding that both
Mother and Father shall pay one-half of the younger child’s tuition for St. Jude Catholic
School.

                                       B. Dental Bill for $771.06

        Turning to the trial court’s $771.06 judgment against Father for an out-of-network
dental bill for the younger child, the parties agree that the trial court’s judgment against
Father is duplicative and in error because the dental bill is included in the $6,209.40
judgment against Father, discussed below. Accordingly, we reverse the trial court’s
judgment against Father for $771.06 for the dental expense, as this expense is subsumed
in the $6,209.40 judgment.

                            C. Judgment against Father for $6,209.40

       Concerning the trial court’s judgment against Father for $6,209.40, the trial court’s
order states, in relevant part, that:

       The Court further finds that the extracurricular expenses must be mutually
       agreed upon in advance of incurring the same. The Court finds the parties
       disagree on whether or not Mr. Vines objected to the extracurricular
       expense before the expense was incurred and finds Mrs. Vines more
       credible than Mr. Vines.         The Court already has adjudicated the
       extracurricular expenses up to May 15, 2015. The Court, in that order,
       required the Father to pay his share of any outstanding bills for
       extracurricular activities or school related expenses which had not been
       paid within the next 30 days. The Court agrees with Mr. Vines’ counsel that
       no number was included in that order. A review of Exhibit 2 demonstrates
       that Mr. Vines owes 50 percent of the listed expenses. The Court finds
       those expenses are unpaid and the Court ORDERS judgment in the amount
       of $6,209.40 in favor of Mrs. Vines against Mr. Vines.

At trial, Mother provided an itemized list of $16,873.81 in alleged expenses for the
children. The list includes: (1) $1,500.00 as a deposit for the older child to attend GPS;
(2) costs for piano and dance lessons for both children from 2013 through 2016, totaling
$11,410.21; and (3) other costs for medical care for the children—a dental bill for
$787.59, art classes, tutoring, a trip for the older child, and books, totaling $3,963.60.
The parties also agree that Father has previously paid $2,227.50 toward his share of these
costs. However, Father contends that: (1) he should not pay half of the $1,500.00 GPS
deposit; (2) he should not pay for piano and dance lessons; and (3) because half of the
remaining costs total $1,981.80,4 Father has made an overpayment of $245.70, and he

       4
           In his brief, Father lists the costs that he agrees that he should pay. However, his list omits three
                                                     - 10 -
should be credited that amount.

       As to the $1,500.00 deposit for GPS, in her brief, Mother states that Father’s
“judgment of $6,209.40 should be reduced by $750.00 which is one-half of [the older
child’s] GPS Enrollment Deposit of $1,500.00.” Regarding the costs for piano and dance
lessons totaling $11,410.21, Father contends that he informed Mother that he did not
agree to these expenses. Pursuant to the trial court’s finding that Father is liable for costs,
to which the parties agreed, Father argues that he is not obligated to pay any costs that
Mother incurred after Father made his disagreement known. As noted above, the trial
court held that “the extracurricular expenses must be mutually agreed upon in advance of
incurring the same.” Turning to the record, Father testified, in relevant part, as follows:

       Q. Can you afford to pay one-half of your daughters’ dance and piano
       lessons?

       A. I cannot.

       Q. Have you expressed that to [Mother]?

       A. In an e-mail back in May of 2013, I believe, when that first – when my
       income first – kind of assuming our situation here.

Mother disagreed that Father could not afford the piano and dance lessons but agreed that
Father had communicated his objection to continuing the lessons:

       Q. So would you agree with me that in an e-mail [Father] has expressed to
       you his inability to pay for the expenses?

       A. He did not express his inability. He just said he didn’t agree and he
       wasn’t going to pay for them anymore.

Despite the foregoing testimony, Mother contends that, because the trial court found that
“the parties disagree on whether or not [Father] objected to the extracurricular expense
before the expense was incurred and [the trial court] finds [Mother] more credible than
[Father],” the parties must split the costs of the dance and piano lessons. Although this
Court gives great weight to a trial court’s credibility findings, Randolph, 937 S.W.2d at
819, a finding of credibility will not usurp the trial court’s substantive finding that “the
extracurricular expenses must be mutually agreed upon in advance of incurring the


expenses, totaling $106.01, for the children’s medical care. Father raises no argument about the omitted
medical costs; he argues that he should not be assessed any costs for the deposit and piano and dance
lessons only. Therefore, from this Court’s review of the record, the proper amount, constituting fifty
percent of the parties’ undisputed costs is $1,981.80.
                                                - 11 -
same.” Mother’s testimony, while credible, clearly states that Father never agreed to the
$1,500.00 GPS deposit (see discussion above) or to the $11,410.21 in dance and piano
lessons. Removing Father’s share of the GPS deposit and lessons, we are left with
$3,963.60 in other expenses, which are dental, medical, or educational expenses. Based
on the August 25, 2015 Parenting Plan, Father should be charged with one-half of this
amount, or $1,981.80. It is undisputed that Father has paid a total of $2,227.50.
Therefore, Father should receive a credit for $245.70 overpayment. For these reasons,
we reverse the trial court’s judgment against Father for $6,209.40. We remand for entry
of an amended judgment in favor of Father for $245.70.

       Having determined that Father has, in fact, paid an amount more than his share of
the children’s expenses, we further conclude that the trial court erred in finding him in
contempt of its order regarding these expenses. Accordingly, we also reverse the trial
court’s finding of contempt.

              D. Monthly Expenses for Prospective Piano and Dance Lessons

       The trial court found that Father must pay “one-half (1/2) of the expense for the
piano lessons for the minor children which average… $200.00 per month, and dance
lessons which average… $100.00 per month, for a total of one-half (1/2) of… $300.00
each month….” As set out in detail above, at trial, the parties testified that Father voiced
his disagreement concerning the piano and dance lessons in 2013. In conjunction with
the findings above, and the trial court’s determination that “extracurricular expenses must
be mutually agreed upon in advance of incurring the same,” we reverse the trial court’s
finding that Father shall pay $150.00 per month for prospective piano and dance lessons.

                     E. Father’s Insurance Costs for the Children

       Father argues that the trial court erred by failing to adopt his proposed child
support worksheet, submitted after the trial concluded. Father’s worksheet included an
additional credit of $164.67 per month for Father’s alleged payments for the health and
dental insurance for the children. However, when asked at oral argument before this
Court, Father’s counsel stated that no proof was presented at trial as to the amount that
Father pays each month for the children’s health and dental insurance. On appeal, this
Court may consider only “facts established by the evidence in the trial court and set forth
in the record….” Tenn. R. App. P. 13(c) (emphasis added); see also Chandler v.
Chandler, No. W2010-01503-COA-R3-CV, 2001 WL 856585, at *6 (Tenn. Ct. App.
July 31, 2001); McDowell v. McDowell, No. M2000-02153-COA-R3-CV, 2001 WL
856585, at *1 (“appellate courts may only review what is in the record and not what
might have been or should have been included.”). Accordingly, we decline to modify the
child support judgment.


                                           - 12 -
                   F. Modification of Transportation Arrangement

        Father contends that the trial court erred in modifying the children’s transportation
arrangements. The August 25, 2015 Parenting Plan required Mother to take the children
to Father’s residence by 6:00 p.m. on alternate Fridays and for Father to return the
children to Chattanooga by 5:15 p.m. on Sunday. The trial court’s order changed only
the transportation arrangements and left the residential schedule intact. Pursuant to the
trial court’s order,

       on each and every Friday and Sunday when the Father has residential time
       with the minor children and he is not working, the Father shall provide the
       transportation to and/or from Chattanooga. In the event the Father is
       required to work on any day that transportation is required, the Mother shall
       provide the transportation to and/or from Chattanooga.

       Father argues that the trial court abused its discretion in modifying the
transportation arrangements because Mother failed to show a material change in
circumstance affecting the welfare of the children. As held by this Court, trial courts are
vested with broad discretion in making determinations regarding transportation. Ohme v.
Ohme, No. E2004-00211-COA-R3-CV, 2005 WL 195082, at *5 (Tenn. Ct. App. Jan. 28,
2005). A trial court abuses its discretion when its “ruling falls outside the spectrum of
rulings that might reasonably result from an application of the correct legal standards to
the evidence found in the record.” Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001).

        Before Mother filed her petition to modify, Father moved from Homewood,
Alabama to McCalla, Alabama. The parties agree that Father’s move resulted in Mother
having to drive through Birmingham on Friday at 5 p.m. to deliver the children for
visitation with Father. Mother testified that this requires an additional forty-five minutes
of driving time. In his testimony, Father agreed that, if he was not working on a Friday,
he would be willing to drive to Chattanooga to pick up the children, as follows:

       Q. Now, assuming there is a Friday you’re off—

       A. Yes.

       Q. Are you willing to do the Friday leg of the trip rather than the Sunday
       leg—

       A. I am.

       Q. – if you're not working?

       A. I am. And as a matter of fact, we have been doing that since May,
                                      - 13 -
       because I would offer up—I mean, part of that list that I gave her on my
       schedule includes the, hey, I can do it, you know, if—if I can pick up
       Friday and you do Sunday. And it’s been working well.

Given the parties’ testimony, and what appears to be a compromise between them
regarding transportation, we cannot conclude that the trial court’s adoption of the parties’
compromise was an abuse of discretion.

                                     V. Conclusion

        For the foregoing reasons, we reverse the trial court’s order concerning Father’s
payment of private school tuition for the older child, its judgment against Father for
$6,209.40 in expenses, $787.59 in a duplicative dental bill, its finding of contempt, and
its assessment of $150.00 per month in prospective piano and dance lesson fees against
Father. We remand for entry of an amended judgment, reflecting that Father will pay
one-half of the tuition for Notre Dame for his portion of the older child’s tuition, and for
entry of judgment in favor of Father for $245.70 for overpayment of expenses. The trial
court’s order is otherwise affirmed, and the case is remanded for such further proceedings
as may be necessary and consistent with this opinion. Costs of this appeal are assessed
one-half to the Appellant, Michael Blane Vines and his surety, and one-half to the
Appellee, Zynia Pua-Vines and her surety, for all of which execution may issue if
necessary.




                                                    _________________________________
                                                    KENNY ARMSTRONG, JUDGE




                                           - 14 -